DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 16 February 2022 is acknowledged. Claims 1, 7, 8, 10-23, and 26 as amended are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to require a specific monosubstituted diol structure with R2 substituent being certain species. As such, the originally recited proviso that the diol cannot have five recited structures is redundant, because none of these species falls within the specific diol structure previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. See MPEP 2173.05(u).
Claim 20 recites Priamine 1075, and claim 23 recites a number of Jeffamine products, all of which are trade names, which render the claims uncertain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP H03-0101761 A (“Soai”).
A partial machine translation is enclosed.
Soai teaches optically active alcohols formed by alkylating aldehyde functional compounds. Example 13 of Soai teaches the reaction of 5-hydroxymethylfurfural 
    PNG
    media_image1.png
    38
    83
    media_image1.png
    Greyscale
with a n-propyl group to obtain 

    PNG
    media_image2.png
    41
    113
    media_image2.png
    Greyscale
 which differs from the recited structure only in that R2 is n-propyl rather than the recited structure. It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups, such as n-butyl. Case laws holds that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Furthermore, the broader discussion contained in Soai teaches that the R group substituent may be any C1-C18 alkyl group, which includes n-butyl, t-butyl, and c-pentyl, and specifically recites n-butyl and t-butyl as R substituents thereof. As such, it would be obvious to a person of ordinary skill in the art to modify the furan diol compound of Soai, including using recited alkyl groups as the substituent, as Soai teaches that such substituents are equally suitable.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-0101761 A (“Soai”) as applied to claim 1, further in view of US 2003/0055100 (“Uckun”).
As to claims 7 and 8, Soai teaches forming the recited compound by reacting 5-hydroxymethylfurfural 
    PNG
    media_image1.png
    38
    83
    media_image1.png
    Greyscale
with an alkylating reagent of zinc, but does not teach a Grignard reagent. However, it is well known that aldehyde groups may be added to in this manner using Grignard reagents, which Uckun, para. 0114, illustrates by reacting 5-hydroxymethyfurfural with an analogous alkyl group by way of dodecylmagnesium chloride, a Grignard reagent having structure RMgCl with R being a C12 alkyl group, to form the corresponding dodecyl substituted diol. Given the teaching of Uckun that 5-hydroxymethylfurfural can be alkyl substituted by the corresponding RMgCl Grignard reagent, the use of such procedure would be an obvious modification to produce the same compoudns taught by Soai.

Allowable Subject Matter
Claims 10-19, 21, 22, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, including Soai (JP H03-0101761) A, and JP 2007-238570 A (cited by applicant), teach substituted furan diols. US 2012/0220742 (“Cho”) teaches diglycidyl ethers of dihydroxymethylfuran. However, the prior art does not provide rationale to convert the diols of Soai (JP H03-0101761) A, and JP 2007-238570 A into an analogous glycidyl ether compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764